People v Sanchez (2016 NY Slip Op 01308)





People v Sanchez


2016 NY Slip Op 01308


Decided on February 24, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2012-03010

[*1]People of State of New York, respondent,
vJuan Sanchez, appellant.


Seymour W. James, Jr., New York, NY (Lorraine Maddalo of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Mondo, J.), dated March 15, 2012, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
In establishing a defendant's risk level pursuant to the Sex Offender Registration Act (Correction Law art 6-C; hereinafter SORA), the People bear the burden of establishing, by clear and convincing evidence, the facts supporting the determinations sought (see Correction Law § 168-n[3]; People v Pettigrew, 14 NY3d 406, 408; People v Mingo, 12 NY3d 563, 571). "In assessing points, evidence may be derived from the defendant's admissions, the victim's statements, evaluative reports completed by the supervising probation officer, parole officer, or corrections counselor, case summaries prepared by the Board of Examiners of Sex Offenders . . . or any other reliable source, including reliable hearsay" (People v Crandall, 90 AD3d 628, 629; see People v Mingo, 12 NY3d at 571-573).
Contrary to the defendant's contention, the People established, by clear and convincing evidence, that he engaged in a continuing course of sexual misconduct with the victim. The evidence established that the defendant committed two or more acts of sexual contact with the victim, at least one of which was an enumerated offense, over a period greater than 24 hours (see Sex Offender Registration Act: Risk Guidleines and Commentary [hereinafter SORA Guidelines] at 10 [2006]; People v Lucius, 122 AD3d 819; People v Thompson, 111 AD3d 613). Accordingly, 20 points were properly assessed against the defendant under risk factor 4, based on a continuing course of sexual misconduct.
Contrary to the defendant's contention, the Supreme Court properly denied his request for a downward departure from his presumptive risk level designation, as the defendant failed to identify and establish the existence of a mitigating factor which was not adequately taken into account by the SORA Guidelines (see People v Gillotti, 23 NY3d 841, 861; People v Lucius, 122 AD3d at 819-820; see generally People v Wyatt, 89 AD3d 112).
BALKIN, J.P., ROMAN, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court